—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered April 12, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal *103possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence (People v Bleakley, 69 NY2d 490), including the arresting officer’s testimony that he observed defendant engage in a narcotics transaction and that during a search following defendant’s arrest, he recovered 14 plastic bags containing cocaine from defendant. Although defendant was tried in absentia and there was no opportunity to conduct an in-court identification, defendant’s identity was established by the arresting officer, who testified that the person arrested was the perpetrator. We perceive no abuse of sentencing discretion. Concur — Ellerin, P. J., Williams, Mazzarelli and Buckley, JJ.